October 18, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: ACCELERATION OF EFFECTIVENESS REQUEST HCIM Trust (the “Trust”) File Nos.: 333-190020 and 811-22871 Ladies and Gentlemen: On behalf of the undersigned and pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effectiveness of Pre-Effective Amendment No. 1 to the Trust’s registration statement on Form N-1A, filed herewith, with respect to its series Hatteras PE Equity Intelligence Fund and Hatteras Disciplined Opportunity Fund, be accelerated to October 18, 2013 or as soon as practicable thereafter.If you have any questions, please contact Michael Barolsky of U.S. Bancorp Fund Services, LLC at 414-765-5586 or michael.barolsky@usbank.com. Very truly yours, HCIM Trust /s/ J. Michael Fields J. Michael Fields Secretary Hatteras Capital Distributors, LLC principal underwriter for HCIM Trust /s/ J. Michael Fields J. Michael Fields Chief Operating Officer
